KEYUAN PETROCHEMICALS, INC. Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 October 15, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Chambre Malone Re: Keyuan Petrochemicals, Inc. Amendment No. 4 to Registration Statement on Form S-1 Filed October 15, 2010 File No. 333-167029 Dear Ms. Malone: We filed Amendment No. 4 to our Registration Statement on Form S-1 on October 15, 2010.We hereby request that the Registration Statement be declared effective at 4:00 pm Eastern Standard Time on Tuesday, October 19, 2010. We acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and, · The company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your attention to this matter.Please feel free to contact the undersigned if you have any questions regarding this letter. Very truly yours, Keyuan Petrochemicals, Inc. /s/ Aichun Li By: Aichun Li Chief Financial Officer
